DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 18 and 32 are objected to because of the following informalities:  each  claim recites “the course of delivery of an individual pulse”.  The language “the course” lacks proper antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11, 18 and 32-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the last two lines of the claim recites “wherein at least one parameter of the electrical therapy signal is ramped from a first value to a second value over the course of delivery of an individual pulse”.  It is unclear how anything is being ramped when only one pulse is delivered.  This language should likely read “wherein at 
Regarding claims 11 and 33:  the term "about" in claims 11 and 33 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The metes and bounds of the word about cannot be determined from the specification or the claim language.
Regarding claim 18, the last two lines of the claim recites “wherein the signal generator is programmed to ramp at least one parameter from a first value to a second value over the course of delivery of an individual pulse”.  It is unclear how anything is being ramped when only one pulse is delivered.  This language should likely read “wherein the signal generator is programmed to ramp at least one parameter from a first value to a second value over the course of delivery of an individual pulses.”
Regarding claim 32, the claim recites “ramp at least one parameter from a first value to a second value over the course of delivery of an individual pulse”.  It is unclear how anything is being ramped when only one pulse is delivered.  This language should likely read “ramp at least one parameter from a first value to a second value over the course of delivery of individual pulses”

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 5 depends from claim 1, both of which are method claims.  There is no step recited in claim 5 and in fact this is an intended outcome or effect of stimulation which does not further limit claim 1.  
Claims 9 and 28 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 9 depends from claim 1, both of which are method claims.  There is no step recited in claim 9 and in fact this is an intended outcome or effect of stimulation which does not further limit claim 1.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 15-16, 18, 22-24, 28, 30, 32 36, 39 and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fang et al. US 2009/0204173.
Regarding claims 1-2, 4, 18, 24, 32, 39 and 41:  Fang discloses a method for treating patient’s pain (abstract and paragraph 0042), comprising delivering an electrical therapy signal (“electrical impulse”, paragraph 0042) via a signal/pulse generator 101 (figure 1) to a target location (“spinal cord”, paragraph 0042) via a signal delivery device (paragraph 0042, spinal cord stimulator with a pulse generator and electrodes) which includes an implanted electrode array 103 (figure 1), wherein the electrical therapy signal has multiple pulses (“electrical impulses”, paragraph 0042) at a frequency in a range from 1.2-100 kHz (paragraphs 0050 and 0080; 2500 – 100,000 Hz = 2.5-100 kHz) and wherein at least one parameter of the electrical therapy signal is ramped from a first value over the course of delivery of individual pulses (paragraphs 0089-0092; if the signal is ramped then it is inherent that there are multiple pulses involved).  Fang further discloses that the signal is increased over a period of a few seconds which is at least a few milliseconds. 
Regarding claims 3, 22-23 and 36:  Fang discloses that the parameter is amplitude which ranges from 2 -20 mA (paragraph 0080).
Regarding claim 5:  Fang discloses the claimed invention including the signal parameters and location for stimulation, as claimed, the signal is disclosed as inhibitory (paragraphs 0050 and 0069), it is considered inherent that the interneurons are being inhibited.  Further this is an intended outcome.  Applicant is reminded that it makes no difference if the devices of the prior art are used in a different way since a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use. In this instance, the prior art is capable of meeting the claimed intended use recitations since the device comprises the components and steps as claimed. 
Regarding claims 6-8:  Fang discloses that the target location is a nerve fiber within the spinal cord (“dorsal roots”, paragraph 0047) which is located along the dorsal column (paragraph 0048 and 0069).
Regarding claims 9 and 28:  Fang discloses that the high frequency stimulation does not result in paresthesia (paragraph 0054, the high frequency signal is a blocking signal and not a paresthesia inducing signal).
Regarding claim 10:  Fang discloses that the multiple pulses are configured in a first pulse train and a second pulse train which are separated by a telemetry window.  The telemetry window is considered to be an off period, as disclosed in paragraph 0031 of applicants specification (see figures 9-10 and paragraph 0084 discusses a duty cycle; the signals are applied during an on time and discontinued during an off time). 
Regarding claims 15-16 and 30:  Fang discloses positioning the signal delivery device proximate near the patients spinal cord (paragraph 0042) proximate the epidural space (paragraph 0010). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. US 2009/0204173 in view of Wei US 2013/0110194.
Regarding claim 11:  Fang discloses the claimed invention however Fang does not specifically disclose that the pulse trains have a duration ranging from 3µs – 5 seconds.  Wei however teaches of a similar device which includes high frequency stimulation applied for a duration between 100 µs – 10 seconds which encompasses the .

Claims 12-14, 19 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. US 2009/0204173 in view of Rodriguez US 2003/0204221.
Regarding claims 12-14, 19 and 33:  Fang disclose the claimed invention however Fang does not specifically disclose that the parameter is increased over 1 -333 µs, less than 100 µs or from 1µs -400µs.  Rodrigues however teaches of a ramp up and ramp down (figure 21) I which the clock periods per step are from 10-100 µs. It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Fang to include clock periods per step in a ramp-up or ramp-down from 10-100µs, as taught by Rodrigues, in order to provide electrical stimulation for small nerve fibers (paragraph 0006). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. US 2009/0204173 in view of Wacnik US 2013/0282078.
Regarding claim 17:  Fang discloses the claimed invention however Fang does not specifically discloses monitoring pain and in response to pain from the patient adjusting or stopping the signal delivery parameter. Wacnik however teaches of a stimulation system (abstract) which includes ramping the signal and allowing the patient to stop transition between therapies of pain is experienced (paragraph 0067).  It 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352. The examiner can normally be reached Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792